Order, Family Court, Bronx County, entered September 29, 1975, declaring respondent-appellant to be the father of petitioner-respondent’s child, unanimously affirmed, without costs or disbursements. Order, Family Court, Bronx County, entered December 16, 1975, which, inter alia, directed payment of child support in the amount of $50 per week, unanimously modified, on the facts and in the exercise of discretion, to the extent of reducing support payments to $40 per week commencing as of December 10, 1976, and otherwise affirmed, without costs or disbursements. The evidence before the court on the issue of paternity revealed no probative evidence of sexual involvement on the part of petitioner-respondent with anyone other than the respondent-appellant during the crucial times in question. We find that the evidence in the record is clear and convincing that the respondent-appellant is the father of the child. We further find that the award of child support was excessive to the extent indicated. Concur—Murphy, J. P., Birns, Capozzoli, Lane and Nunez, JJ.